Curia, per
O’Neall, J.
We concur in opinion with the Judge below.
To set out a libel “in substance as follows,” is admitted by all the authorities to be bad.
Starkie, in his Treatise on Slander, (p. 362,) says, “it has long been settled that the declaration, or indictment, must profess to set out the very words published, and that it is not sufficient to describe them by their sense, substance, and effect.”
The Court disclaims the power to alter any well settled principle of the common law. It is only when uncertain, or of doubtful application, that the Court may sometimes be considered as establishing a principle different from what may have been considered the law by others. But when the rule is clear, our duty is performed in declaring and enforcing it.
On a general demurrer, the Court has no power to grant a motion to amend. The judgment is final.
The motion to reverse the Circuit decision is dismissed.
Evans, Wardlaw, Füost and Withebs, JJ., concurred.

Motion refused.